DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2019/0343606) in view of Voudouris (US 6,464,495).
Regarding claim 1, Wu discloses a method of forming an orthodontic appliance on a tooth of a patient (par 7 discloses the invention is a dental attachment placement apparatus and method of use, where the attachments are configured to be used in an orthodontic treatment plan to have the teeth be in a predetermined desired position), the method comprising: 
flowing a moldable material into a well of an indirect bonding tray (par 50-52 and figure 1 disclose flowable placement of the attachment material 108 in an uncured state into the opening 107 of the cavity 106 which is located in the attachment template 100 and figure 2 and par 66-68 discloses the flowable placement of attachment material 228 in an uncured state into the cavity 206 of the attachment placement 220); 
placing the indirect bonding tray over the tooth of the patient (par 50 discloses the template 100 having a second surface 144 which correspond to an inner surface to contact the patient’s dental arch teeth/gum and par 66-67 discloses the template 220 having a second surface 244 which is shaped to receive the teeth of a patient); 
curing the moldable material in the well to form an orthodontic appliance on the tooth of the patient (par 52-53 disclose the curing of the attachment material 108 on the surface of the tooth and par 71-72 discloses the curing of the attachment material 228 on the surface of the tooth); and 
removing the indirect bonding tray from the tooth of the patient (par 53 discloses the removal of the template 100 from the patient’s dental arch once the attachment is cured).
Wu further discloses that orthodontic procedure can change the bite of the patient (par 4), but fails to disclose the orthodontic appliance is a bite turbo, which aids in functional tooth movement to facilitate crossbite or sagittal correction. 
However, Voudouris teaches the use of molding and resin/composites to create an orthodontic appliance (col 3, lines 52-65 discloses a bite opener made from any suitable composite or allow, including resins, plastics and composites and being made from any known suitable technique including injection molding or molding) which is a bite turbo which aids in functional tooth movement to facilitate crossbite or sagittal correction (bite opener 10, which is positioned on the lingual side of the tooth, see col 2, lines 33-41, is a buildup of composite that is used to create space between teeth , see col 2, lines 61-64 and thus considered a bite turbo in view of the disclosure of applicant and wherein the bite opener can be placed and configured to correct an over or underbite see col 3, lines 4-7, which falls under movement of teeth to correct a sagittal correction by moving the teeth forward or backwards along the sagittal line) for the purpose of creating a custom bite opener specific to the patients’ needs (col 3, lines 65-67).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu to have the orthodontic appliance be a bite turbo which aids in functional tooth movement to facilitate crossbite or sagittal correction as disclosed by Voudouris for the purpose of creating a custom bite opener specific to the patients’ needs.
Regarding claim 2, Wu further discloses forming the indirect bonding tray (par 12 discloses the forming of the dental attachment template using computer modeling techniques).
Regarding claim 3, Wu further discloses forming the indirect bonding tray comprises 3D printing the indirect bonding tray (par 13 discloses that the dental attachment template be made by three-dimensional printing).
Regarding claim 5, Wu further discloses curing the moldable material in the well comprises curing with light (par 12 discloses the light curing the attachment material).
Regarding claim 10, Wu further teaches the indirect bonding tray (100) is configured to be placed over an entire upper dental arch or an entire lower dental arch of the patient (par 9 and 50 discloses the template can be shaped to be formed on a desired portion of the inner surface of the arch of a patient).
Regarding claim 11, Wu further discloses the indirect bonding tray is configured to be placed over a portion of an upper dental arch or a portion of a lower dental arch of the patient (par 9 and 50 discloses the template can be shaped to be formed on a desired portion of the inner surface of the arch of a patient).
Regarding claim 12, Wu further discloses digitally designing the indirect bonding tray (par 12 discloses designing the dental attachment template using computer modeling techniques).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al in view of Voudouris as applied to claim 1 above, and further in view of Kopelman et al (US 2005/0233276).
Regarding claim 4, Wu/Voudouris disclose the claimed invention as set forth above in claim 1, but fails to disclose forming the indirect bonding tray comprises placing another moldable material over a physical model of the tooth of the patient.
However, Kopelman teaches forming an indirect bonding tray (100) comprises placing another moldable material (thermoplastic material of par 18) over a physical model of the tooth of the patient (par 18) for the purpose of guiding the placement of orthodontic elements (abstract).
As both Wu and Kopelman disclose methods of forming an indirect bonding tray (par 13 of Wu and par 18 of Kopelman), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the method of forming the indirect bonding tray of Wu with forming the indirect bonding tray comprises placing another moldable material over a physical model of the tooth of the patient as disclosed by Kopelman to achieve the predictable results of accurate placement of the orthodontic appliances. 
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al in view of Voudouris as applied to claim 1 above, and further in view of Tricca et al (US 2002/0081546).
Regarding claim 6, Wu/Voudouris disclose the claimed invention as set forth above in claim 1, but fails to disclose curing the moldable material in the well comprises curing with a chemical. 
However, Tricca teaches a moldable material (polymer matrix) which cures with a chemical (par 10 discloses the matrix being self-curing) for the purpose of fabricating a desired dental component (par 10). 
As both Wu and Tricca disclose orthodontic appliances which use curable material (par 13 of Wu and par 10 of Tricca), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute a moldable material that cures with light of Wu with a moldable material that chemically cures as disclosed by Tricca to achieve the predictable results of fabricating an orthodontic appliance. 
Regarding claim 7, Wu/Voudouris disclose the claimed invention as set forth above in claim 1, but fails to disclose the moldable material comprises a composite.
However, Tricca teaches moldable material comprises a composite (par 10 discloses the moldable material being a composite).
As both Wu and Tricca disclose moldable material (par 12 of Wu and par 10 of Tricca), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the non-specific moldable material of Wu with the moldable material comprises a composite as set forth by Tricca to achieve the predictable results of forming an orthodontic appliance. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al in view of Voudouris as applied to claim 1 above, and further in view of Webber et al (US 2017/0135793).
Regarding claim 8, Wu/Voudouris disclose the claimed invention as set forth above in claim 1, but fails to disclose the moldable material comprises an adhesive.
Webber teaches a moldable material (attachment material 329, see par 50-51) which comprises an adhesive (par 50 discloses the attachment material having an adhesive material) for the purpose of positioning of allowing the attachment to adhere to the surface of a tooth (par 50).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu/Voudouris to have the moldable material comprises an adhesive as disclosed by Webber for the purpose of allowing the attachment to adhere to the surface of a tooth. 
Claim 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al in view of Voudouris as applied to claim 1 above, and further in view of Cinader (US 2008/0233530).
Regarding claims 13-17, Wu/ Voudouris disclose the claimed invention as set forth above in claim 1, but fails to disclose transferring an orthodontic bracket to a second tooth of the patient with the indirect bonding tray (claim 13), transferring an orthodontic auxiliary to a third tooth of the patient with the indirect bonding tray (claim 14), the orthodontic auxiliary is a button (claim 15), the orthodontic auxiliary is a second bite turbo (claim 16) and transferring an orthodontic auxiliary to a second tooth of the patient with the indirect bonding tray (claim 17).
However, Cinader teaches an indirect bonding tray (bonding tray 10) transferring an orthodontic bracket (orthodontic appliances 18) to a tooth of the patient (see figures 1-2 and 18-19)  and an orthodontic auxiliary which can be a button or bite turbo (such as the appliances disclosed in par 59, i.e. buccal tube, sheaths, buttons and bondable bite openers) to another tooth of the patient  (see par 59 and figures 18-19 which show an additional appliance on another tooth of a patient 46a) for the purpose of placing and bonding orthodontic appliances for bonding to the teeth (par 12). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the indirect bonding tray  of Wu/Voudouris to transfer an orthodontic bracket to a second tooth of the patient and/or an orthodontic auxiliary to a third or second tooth of the patient, wherein the orthodontic auxiliary which can be a button or bite turbo as disclosed by Cinader for the purpose of placing and bonding orthodontic appliances for bonding to the teeth. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, specifically the addition of secondary reference Voudouris. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772